        CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA
                             Criminal No. 20-160 (NEB/LIB)

UNITED STATES OF AMERICA,

                    Plaintiff,
                                                  PLEA AGREEMENT AND
       V.                                         SENTENCING STIPULATIONS

BENJAMIN       JO SEPH RO   GGENBUCK,

                   Defendant.

      The United States of America and defendant Benjamin Joseph Roggenbuck agree

to resolve this case on the terms and conditions that follow. This plea agreement binds

only the defendant and the United States Attorney's Office for the District of Minnesota.

This agreement d.oes not bind any other United States Attorney's Office or any other

federal agency.

       1.    Charses. The defendant agrees to plead guilty to,Count     1 and     Count 2 of

the Indictment, which charge the defendant with Production and Attempted Production

of Child Pornography, in violation of Title 18, United States Code, Sections 2251(a)

and 225I(e). The defendant fully understands the nature and elements of the charged

crimes. The United States agrees that it wiII not bring additional charges against the

defend.ant for conduct arising prior to the defendant's arrest based on evidence        within

its knowled.ge or possession prior to the defendant's guilty plea. Finally,                  the

United. States also agrees to move, at sentencing, to dismiss the remaining counts which

charge the defendant with Distribution of Child Pornography and Possession of Child

Pornography.

                                                                              $GANNED
                                                                               WEEffi
                                                                        'tr   $Fifl{fttirdQl{fi$Tsr'nnu'
         CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 2 of 14




       The defendant is separately charged in Pennington County, Minnesota, with two

counts of felony first-degree criminal sexual conduct and four counts of felony possession

of child pornography (case no. 57-cr-20-106). The parties acknowledge that the
defendant faces charges at the federal and county level, but agree that the United States

has primary jurisdiction.

       Pursuant to this agreement, and the terms set forth in the letter from the County

(attached as Exhibit A), following the defendant's federal sentencing, the County agrees

as follows:

                a.     Pennington County      will 'allow the defendant to        resolve his

       outstanding charges by pleading guilty to the criminal sexual conduct charges in

       case   number 57-cr-20-106, with his state sentence to run concurrent to his federal

       sentence, and the County      will dismiss the remaining charges presently pending
       against the defendant with prejudice in case nrimber 57-cr-20-L06.

       2.       Factual Basib. The defendant is pleading guilty because he is guilty of

Counts   1   and 2 of the Indictment. In pleading guilty, the defendant admits the following

facts and that those facts establish his guilt beyond a reasonable doubt:

      At all relevant times, the defendant was    a   resident of and resided in the State and

District of Minnesota. The conduct described herein took place in the State and District

of Minnesota.

      Presently, the defendant has pending charges against him in Pennington County,

Minnesota,      for Criminal   Sexual' Conduct   in the First    Degree and Possession of

Pornographic Work Involving Minors. These charges sterri from allegations that the

defendant sexually abused two relatives, who were prepubescent minors.
        CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 3 of 14




      The defendant came to the attention of law enforcement in February 2020, when

the Minnesota Internet Crimes Against Children Task Force received seVeral CyberTip

Reports from the National Center for Missing and Exploited Children ('NCMEC"). The

CyberTip Reports noted that a user of a Yahoo! email account had uploaded suspected

child pornography images to the account, which included images that appeared to depict

newly produced content. Law enforcement subsequently learned that the defendant was

engaging in anal sex with his relatives, Minor A and Minor B, and using them to produce

child pornography.

      Between approximately November 2012 and February 2020, when Minor A was

.between the ages of 2 and 9, the defendant attempted to and did employ, use, persuade,

induce, entice, and coerce Minor A to engage in sexually explicit conduct for the purpose

of producing a visual depiction of that conduct. Specifically, the defendant produced

videos and images that depict the defendant engaging in sexual conduct with Minor A,

including the defendant insbrting his penis into Minor A's anus and the defendant

inserting his penis into Minor A's mouth. In photographing these images, the defendant

intended to produce child pornography. The defendant agrees that these visual

depictions of Minor A, including the image identified in Count 1, were produced using

materials that had been mailed, shipped, and transported in and affecting interstate

and foreign commerce.

      Between January 2020 and February 2020, when Minor B was 3 years old, the

defendant attempted to and did employ, use, persuade, induce, entice, and coerce

Minor B to engage in sexually explicit conduct for the purpose of producing a visual

depiction of that conduct. Specifically, the defendant produced images that depict the
         CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 4 of 14




defendant engaging in sexual conduct with Minor B, including the defendant inserting

his penis into Minor B's anus, and that depict the lascivious exhibition of Minor B's

genitals. At some point in time, the defendant distributed several of the sexually-

explicit images he produced of Minor B on the Internet. The defendant agrees that these

visual depictions of Minor B, including the image identified in Count 2, were produced

and transmitted using materials that had been mailed, shipped, and transported in and

affecting interstate and foreign commerce.

       During the month of February 2020, pursuant to valid search warrants, law

enforcement seized numerous,electronic devices that the defendant exclusively owned

and used. A search ofthe devices revealed that the defendant possessed thousands of

images and'videos of child pornography. Although much of the defendant's child-

.pornography collection appears   to be produced by others and downloaded by the
defendant, he also produced his own child pornography. The defendant's production of

child pornography includes the above-described content he created of Minor A and

Minor B.

       The defendant's downloaded collection of child pornography includes images and

videos depicting, among other things, adult men vaginally and anally penetrating

prepubescent children who had not yet attain   ed. 12   years of age. Other material depicts

adult women and men engaging in sexual contact with children and children engaging

in   sexually explicit conduct with one another.

sado'naconhistie   iina                                                   rs of age.

       3.    Waiver'of Pretridl Motions. The defendant understands and                 agrees

that he has certain rights to file pretrial motions in this case. As part of this plea
          CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 5 of 14




agreement, and based upon the concessions of the United States within this plea

agreement, the defendant knowingly, willingly, and voluntarily gives up the right to file

pretrial motions in this     case.

         4.     Waiver of Constitutional Trial RiEhts. The defendant understands
that he has the right to proceed to trial. At trial, the defendant would be presumed

innocent, have the right to trial by jury or, with the consent of the United States and of

the Court, to trial by the Court, the right to the assistance of counsel, the right to

confront and cross-examine adverse witnesses, the right to subpoena witnesses to testify

for the defense, the right to testify and present evidence, and the right to be protected

from compelled self-incrimination. The defendant unilerstands that he has the right to

an attorney at every stage of these proceedings and, if necessary, one will be appointed

to represent him. The defendant understands that he has the right to persist in a plea

of not guilty and, if he does so, he would have the right to a public and speedy   trial.   By

pleading guilty, the defendant knowingly, willingly, and voluntarily waives each of

these   trial rights,   except the right to counsel. The defendant understands that a guilty

plea is a complete admission of guilt and, if the Court accepts the guilty plea, the Court

will adjudge the defendant guilty without a trial.

        5.     Statutory Penalties. The defendant understands that Counts 1 and 2 of
the Indictment (Production and Attempted Production of Child Pornography, in
violation of Title 18, United States Code, Sections 2251(a) and225I(e)) each carry the

following statutory penalties:

               a.        a mandatory minimum imprisonment term of      lb years;
               b.        a maximum imprisonment term of 30 years;
          CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 6 of 14




              c.    a term of supervised release of at least   5   years and up to a maximum
                    term of life:

              d.    a maximum fine of $250,000;

              e.    a special assessment of $100;

              f.    a $5,000 payment to the Domestic Trafficking Victims' Fund; and

              €t
              b.    mandatory restitution in an additional amount to be determined by
                    the Court.

       The defendant understands that these penalties separately apply to Counts             1


and 2 of the Indictment. The defendant understands that the Court, in its discretion,

could sentence the defendant to consecutive terms of imprisonment on Counts 1 and 2

that could total up to 60 years'imprisonment.

      6.      Revocation of Supervised Release. The defendant understands that,

upon release, he will be subject to conditions of supervised release. The defendant

understands that if he violates any condition of supervised release, the defendant could

be sentenced to an additional term of imprisonment irp to the length of the original

supervised release term, subject to the statutory maximums set forth            in   18 U.S.C.

s 3583.

      7.      Guidelines Calculations. The parties acknowledge that the defendant

witl be sentenced in   accordance   with   18 U.S.C. S 3551, et seq. Nothing     in this plea
agreement should be construed to limit the parties from presenting any and all relevant

evidence.to the Court at sentencing. The parties also acknowledge that the Court          will
consider the United States Sentencing Guidelines         in   determining the appropriate

sentence and stipulate to the following guidelines calculations:




                                              6
CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 7 of 14




    a.    Count    I (Production and Attempted    Production)

          i)      Base Offense Level. The parties agree that the base offense
                  level is 32. U.S.S.G. $ 2G2.1(a).

          ii)     Specific Offense Characteristics. The parties agree to the
                  application of the following specific-offense characteristics,
                  which increase the base offense level as follows:

                  (1)   4 levels because the offense involved a prepubescent
                        minor who had not attained the ase of 12. U.S.S.G.
                        s 2G2.1&)(1)(A);

                  (2)   2 levels because the offense involves the commission of
                        a sexual act or sexual contact. U.S.S.G.
                        S   2G2.1(b)(2)(A); and

                  (3)   2 levels because the defendant is the parent, relative,
                        or legal guardian of the minor involved in the offense
                        and the minor was otherwise in the custody, care, or
                        supervisory control of the defendant. U.S.S.G.
                        s 2G2.1(b)(5).

    b.   Count 2 (Production and Attempted Production\

         i)       Base Offense Level. The parties agree that the base offense
                  level is 32. U.S.S.G. S 2G2.1(a).

         ii)      Specific Offense Characteristics. The parties agree to the
                  application of the following specific-offense characteristics,
                  which increase the base offense level as follows:

                  (1)   4 levels because the offense involved a prepubescent
                        minor who had not attained the aee of. 12. U.S.S.G.
                        $ 2G2.l(bXr)(A);

                  (2)   4 levels because the offense involves material that
                        portrays a toddler. U.S.S.G. S 2G2.l(b)(a)(B);

                (3)     2 levels because the defendant knowingly engaged in
                        distribution. U.S.S.G. S 2G2.1(b)(3); and

                (4)     2 levels because the defendant is the parent, relative,
                        or legal guardian of the-minor involved in the offense
                        and the minor was otherwise in the custody, care, or
CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 8 of 14




                      supervisory control     of the defendant. U.S.S.G.
                      s 2G2.1(b)(5).

    c.   Groupine & Combined Offeise Level. The defendant's counts of
         conviction do not group under the Guidelines. U.S.S.G.
         S 3D1.2(d). The defendant's adjusted offense level for Count 1 is 40
         (32+4+2+2). The defendant's adjusted offense level for Count 2is 44
         (32+4+4+2+2). Because these offense levels are 4 levels apart,
         2 levels are added because there are 2 separate units, which results
         in a 2-level increase to the applicable Guidelines range. U.S.S.G.
         $ 3D1.a(a). Accordingly, the defendant's combined offense level is
         46. U.S.S.G. S 3D1.4.

    d.   Chapter 4 Adjustments. Because the defendant engaged in a
         pattern of activity involving prohibited sexual conduct, the
         defendant's adjusted offense level is 51. U.S.S.G.   S   481.5&)(2).

    e.   Chapter 3 Adjustments. Apart from acceptance of responsibility, the
         parties agree that no Chapter 3 adjustments apply.

    f.   Acceptance of Responsibilit]'. The government agrees to recommend
         that the defendant receive a 2-level reduction for acceptance of
         resporisibility pursuant      to
                                        U.S.S.G. $ 3E1.1(a). Whether the
         reduction will be imposed shall be determined by the Court in its
         discretion. In exercising its discretion, the defendant understands
         that the Court will likely consider the following occurrences: (1) the
         defendant's truthful tbstimony during the change of plea and
         sentencing hearings; (2) the defendant providing full, complete, and
         truthful Indictment to the United States Probation Office in the
         pre-sentence investigation; and (3) the defendant engaging in no
         conduct inconsistent with acceptance of responsibility before the
         time of sentencing.

         The government also agrees to move for an additional l-level
         reduction because the defendant timely notified the government of
         his intention to plead guilty. U.S.S.G. S 3E1.1(b).

    g.   Criminal History Category. The parties believe that, at the time of
         sentencing, the defendant will fall into Criminal.History Category I.
         U.S.S.G. S 4A1.1. This does not constitute a stipulation, but a belief
         based on an assessment of the information currently known. The
         defendant's actual criminal history and related status will be
         determined by the Court based.on the information presented in the
         Presentence Report aira ly the parties at the time of sentencing.
         Tlie defend.ant understand.s that if the presentence investigatibn
CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 9 of 14




             reveals any prior adult or juvenile sentence which should be
             included within his criminal history under the U.S. Sentencing
             Guidelines, the defendant will be sentenced based on his true
             criminal history category, and he will not be permitted to withdraw
             from this Plea Agreement. U.S.S.G. S 4A1.1.

    h.       Guidelines . Range. An adjusted offense level of 48
                                           .

             (32+4+4+2+2+2+5-3), is reduced to an offense level of 43. See
             U.S.S.G. Ch. 5, Part A, app. n.2. If the adjusted offense level is 43
             and the criminal history category is I, the Sentencing Guidelines
             recommend life imprisonment. But this recommendation is
             capped by the statutory mhximum sentence of 60 years'
             imprisonment. U.S.S.G. $ 5G1.1(a).

    i.       Fine Range. If the adjusted offense level is 43, the Sentencing
             Guidelines fine range is $50,000 to 9500,000. U.S.S.G.
             $ 5E1.2(cXB).

    j.       Supervised Release. The Sentencing Guidelines require a term of
             supervised release of at least five years and up to a maximum term
             of life. U.S.S.G. $ 5D1.2(b)(2).

    k.       Sentencing Recommendation and Departures. Due to the uriique
         '   circumstances of this matter, including the type of sexual abuse and
             number and type of images at issue, the data available from the
             defendant's cell phone, and the defendant's willingness to plead, and
             the benefit the defendant is receiving in. also resolving the
             Pennington County charg'es against him, the parties agree to the
             following sentencing recommendations :

                    The parties agree to advocate for a term of imprisonment
                    within the range of 240 months (20 years) and 540 months
                    (45 years).

             11.    The defendant understands that the mandatory minimum
                    sentence is l5-years of imprisonment for each count while
                    his maximum sentence is 30-years of imprisonment for each
                    count, and that the Court in its discretion could sentence the
                    defendant to consecutive terms of imprisonment on Count 1
                    and Count 2.

             iii.   The parties agree to jointly recommend a term of supervised
                    release of life. They further agree'that the defendant's
                    supervised release should contain sex offender specific
           CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 10 of 14




                              conditions such as limited access to the internet and
                              electronic devices with electronic capability, internet
                              monitoring by probation, and searcheS of the defendant's
                              person and property by probation.

                        iv.   The defendant agrees and recommends that the Court order
                              that he have no contact with Minor A or Minor B, the minor
                              victims of his crimes, or their immediate family members at
                              any point during his incarceration. The defendant also agrees
                              arid recommends that the Court order that he have no contact
                              with Minor A or Minor B or their immediate family members
                              while on supervised release unless specifically approved by
                              probation.

                        V.    The parties agree to jointly recommend that.any sentence
                              imposed run concurrently with any later-imposed sentence in
                              Pennington County. The parties agree to jointly recommend
                              that the defendant serve his concurrent federal and state
                              sentences in federal prison.

                        vI.   The parties reserve the right to present evidence and argue
                              for the sentence they believe is appropriate, within the
                              confines set forth herein.

       8.         Discretion of the Court. The foregoing stipulations are binding on the
parties,   .   but do not bind the Court. The parties understand that the      Sentencing

Guidelines'are advisory and their application is a matter that falls solely within the

Court's discretion. The Court may make its own determinationregarding the applicable

Guidelines factors and the applicable criminal history category. The Court may also

depart from the applicable Guidelines range.           If the Court determines that the
applicable guideline calculations or the defendant's criminal history category is different

from that stated above, the parties may not withdraw, from this agreement, and the

defendant will be sentenced pursuant to the Court's determinations.

      9.          Special Aslessment. The Guidelines require payment of a special
assessment        in the amount of $100 for   each felony count of which the defendant is


                                               10
           CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 11 of 14




convicted, pursuant to Guideline $ 5E1.3. The defendant agrees to pay the $200 special

assessment at the time of sentencins.

         10. Restitution and Disclosure         of Assets. The defendant understands and

agrees     that 18 U.S.C. S 2259 and the Mandatory Victim Restitution Act,        18 U.S.C.

S   36634, apply and that the Court is required to order the defendant to make restitution

to the victims of his crimes of Production of Child Pornography, including Minors A

and   B.    The defendant understands and agrees that the Court shall order him to pay

restitution to Minor A and Minor B in the amount of no less than S35.000 each.

        Pursuant to 18 U.S.C. $ 3663A(a)(3), the defendant agrees to pay restitution to

any individual whose child pornography image or video he possessed, distributed,

received, trafficked, or produced, as determined in the course of the investigation or by

NCMEC. The parties agree that the amount of restitution owed under this
subparagraph will be determined using 18 U.S.C. S 2259 to reflect the full amount of

victims losses. The defendant understands that the restitution amount for individuals

covered und.er   S   2259@X2) shall be no less than g3,000 per individual.

        There   is no agreement with regard to the amount of additional restitution;
however, the defendant understands and agrees that the Court may order the defendant

to make restitutioh to any victims of his crimes regardless of whether the victim was

named in the Indictment or whether the victim is included in the count of conviction.

The defendant    will fully and'completely   disclose to the United States Attorney's Office

the existence and location of any assets in which the" defendant has any right, title, or

interest. The defendant agrees to assist the United States in identifying, locating,
returning, and transferring assets for use in payment of restitution and fines ordered


                                              11
         CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 12 of 14




by the Court. The defendant agrees to fully and truthfully complete a financial
stdtement at least 30 days before the date of sentencing.

         11. Forfeiture.    The defendant agrees to forfeit all property, real or personal,

which constitutes or is derived from proceeds traceable to Counts              I or 2 of the
Indictment, including but not limited to each of the electronic items described in the

forfeiture section of the Ind.ictment. The government reserves its right to seek the direct

filrfeiture of specific assets, a money jud.gment forfeiture against the defendant,   and.   the

forfeiture of substitute property pursuant to Title 27, United States                   Code,

Section 853(p), as incorporated by Title 18, United States Code, Section 2253(b).

        L2.    Consent to VTC Change of Plea Hearing. The defendant understands

his right, pursuant to Federal RuIe of Criminal Procedure 11, to attend his plea hearing

in court. However, due to publib health considerations related to the CO\IID-19, the

defendant consents to his plea hearing being held via video-teleconference ("VTC"). The

United States similarly consents to holding that hearing via VTC.

        13.   Waivers of Appeal and Collateral Attack. The defendant understands

that   18 U.S.C. S 3742 affords the defendant the   right to appeal the sentence imposed in

this case. Acknowledging this right, the defendant hereby waives all defenses and his

right to appeal any non-jurisdictional issues, including, but not limited to, restitution,

the constitutionality of the statutes to which he is pleading guilty, and whether his

admitted'conduct falls within the scope of those statutes. The parties agree, however,

that excluded from this waiver is the defendant's right to appeal (1) a term of
imprisonment that exceeds 45 years, or (2) an illegal sentence.           In   addition," the

defendant expressly waives the right to petition under 23 U.S.C. 52255, but reserves


                                            T2
         CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 13 of 14




the right to raise in such a petition the issues of (1) ineffective assistance of counsel or

(2) an illegal sentence. The deiendant has discussed these rights with his attorney. The

defendant understands the rights being waived, and he waives these rights knowingly,

willingly, and voluntarily. In exchange, the United States waives its right to appeal the

defendant's sentence, unless the imposed term of imprisonment is less than 20 years.

        14. Sex Offender Registration. The defendant                understands    that by
pleading guilty, the defendant will likely be required to register as a sex offender upon

his release from prison as a condition of his supervised release pursuant to 18 U.S.C.

S   3583(d). The defendant also understands that independent ofsupervised release, he

may be subject to federal and state sex offender registration requirements and that

those requirements may apply throughout his life.

        15. FOIA Requests. " The defendant         knowingly, willingly, and voluntarily

waives    all rights to obtain, directly or through      others, information about the

investigation and prosecution of this case under the Freedom of Information Act and the

Privacy Act of 1974,5 U.S.C.   S$   552, 552A.




                                             13
 CASE 0:20-cr-00160-NEB-LIB Doc. 30 Filed 09/17/20 Page 14 of 14




      16. @.                           This, and any agreemenl signed by the parties

befole entry of this plea,   is the entire agreement and uuderstanding     between the

United States and the defendant.

                                               ERiCA H. MACDONALD
                                               Unitdd States Attorney


o^*, TUwJzozo                                   U,t/"t^t      a(. AJ,'/Z/"4/
                                               BY:    CHELSEAA.I4IAI,CKER
                                               Assistant United States Attornev


             //
Dare: ?/t,it'{O3b
        't




o"*, T lr u \?a ao




                                          14
